      Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 1 of 6. PageID #: 322




ADAMS, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                         )     CASE NO.       1:19CR111
              Plaintiff,                                 )
                                                         )
       v.                                                )
                                                         )     Judge John R. Adams
BRIAN LOUK,                                              )
                                                         )     ORDER
              Defendant.                                 )
                                                         )



       Pending before the Court is Defendant’s motion for compassionate release. The motion

is DENIED.

       Within the COVID-19 backdrop, the Sixth Circuit has recently explained this Court’s

duties and obligations when considering a motion for compassionate release.

       Sections 3582(c)(1)’s and (c)(2)’s parallel language and structure compel us to
       conclude that compassionate release hearings are sentence-modification
       proceedings and that courts considering motions filed under § 3582(c)(1) must
       follow a Dillon-style test. The three-step § 3582(c)(1)(A) test is as follows. At step
       one, a court must “find[ ]” whether “extraordinary and compelling reasons warrant”
       a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i). At step two, a court must “find[
       ]” whether “such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). The
       Commission’s policy statement on compassionate release resides in U.S.S.G. §
       1B1.13. See U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018). Thus, if § 1B1.13 is
       still “applicable,” courts must “follow the Commission's instructions in [§ 1B1.13]
       to determine the prisoner's eligibility for a sentence modification and the extent of
       the reduction authorized.” At step three, “§ 3582(c)[ (1)(A) ] instructs a court to
       Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 2 of 6. PageID #: 323




         consider any applicable § 3553(a) factors and determine whether, in its discretion,
         the reduction authorized by [steps one and two] is warranted in whole or in part
         under the particular circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)(citations and footnotes omitted).

However, “[i]n cases where incarcerated persons file motions for compassionate release, federal

judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at 1111.1

         I.       § 3553(a) Factors

                  a. Standard

         As noted above, this Court may “not modify a term of imprisonment once it has been

imposed” unless specifically authorized to do so by section 3582(c). This Court may grant

compassionate release if, after considering the factors in 18 U.S.C. § 3553(a), it determines that

“extraordinary and compelling reasons” warrant a reduced sentence and that “such a reduction is

consistent with applicable policy statements issued by the sentencing commission.” 18 U.S.C. §

3582(c)(1)(A)(i). For ease of reference, the § 3553 factors are as follows:

          (a) Factors to be considered in imposing a sentence.--The court shall impose a
         sentence sufficient, but not greater than necessary, to comply with the purposes set
         forth in paragraph (2) of this subsection. The court, in determining the particular
         sentence to be imposed, shall consider—

         (1) the nature and circumstances of the offense and the history and characteristics
         of the defendant;

         (2) the need for the sentence imposed—



1 For the purposes of this motion, the Court will assume for the sake of argument that the Covid-19 pandemic and
the conditions it has created within the prison at issue are extraordinary and compelling reasons sufficient to satisfy
step two.

                                                           2
      Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 3 of 6. PageID #: 324




       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

       (A) the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines—

18 U.S.C.A. § 3553.

       The Sixth Circuit has noted that “District judges maintain an obligation to provide reasons”

when resolving motions for compassionate release. Jones, 980 F.3d at 1112.

       We start by requiring a thorough factual record for our review: district courts must
       supply specific factual reasons, including but not limited to due consideration of
       the § 3553(a) factors, for its compassionate release decision. We look at the whole
       record in sentence-modification proceedings, including the records from the
       original sentencing, records on the modification motion, and the final
       compassionate release decision.

Id. (citations, quotations, and alterations omitted).

               b. Analysis

       Defendant Brian Louk filed his motion for compassionate release under seal (Doc. 36), and

the Government has opposed the motion.           Doc. 38.   The Court now reviews the parties’

arguments.

       Initially, the Court notes that “federal courts have been disinclined to grant compassionate


                                                   3
      Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 4 of 6. PageID #: 325




release to petitioners convicted of crimes involving child pornography, even for vulnerable

petitioners during the COVID-19 pandemic, citing potential dangerousness.” Coleman v. United

States, 2020 WL 3039123, at *4 (E.D. Va. June 4, 2020) (denying motion for compassionate

release because defendant's release plan did not adequately protect the public from the potential of

a subsequent offense involving child pornography and because defendant had not participated in

rehabilitative programming specific to his offense). Nevertheless, “while offense conduct may

inform the Court’s discretion in deciding a motion for compassionate release and determining the

appropriate conditions of release, such a motion may not be denied simply because of the

underlying offenses.” Id.

       Louk’s request focuses upon his health: “He suffers from COPD, diabetes, arthritis,

neuropathy, and Charot foot. Mr. Louk is 59 years old, blind in one eye, and has limited mobility

because of his numerous health issues. Mr. Louk’s medical issues, particularly his COPD and

diabetes, place him at high risk for severe illness if he contracts COIVD-19.” Doc. 36 at 9.

Louk’s motion, however, fails to analyze any other § 3553(a) factor.

       Louk’s underlying offense included his possession of a total of 749 video files containing

child pornography -- 53 video files contained images of infants and toddlers, and 19 of the video

files contained sadistic and masochistic conduct. The PSR described the content of several of

those videos as follows:

       ▪ File name: “ptch2014 webcam omegle vichatter skype two girls 2gilrs.” The
       video is a 19 minute 29 second video depicting two prepubescent female children
       engaged in sexual activity with each other.

       ▪ File name: “95754” - A 2:29 video showing a female infant being anally
       penetrated by an adult male.

                                                 4
      Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 5 of 6. PageID #: 326




       ▪ File name: “Pornflix and chill watching PORN with Daddy Pedo blowjob
       swallow” - This is a 8 min 06 sec video of a naked prepubescent female
       masturbating her genitalia for the camera. The video then showed the same female
       child performing oral sex on an adult male penis.

       ▪ File name: “Pedomom2016mix-Great” This video is a 7 min 03 sec minute video
       first showing an adult female performing oral sex on the penis of a prepubescent
       male child. The next scene showed the penis of a dog being forced into the mouth
       of an infant male while the infant cried. The next scene showed an adult female
       holding an infant male and placing her mouth on the baby’s penis. The final scene
       showed a female adult masturbating the penis of a naked prepubescent male child
       who was placed on a bed and appeared to be drugged.

       ▪ File name: “Daisy’s Destruction parts 2_3_4” This a 17 min 39 sec video which
       depicted the rape and torture of an infant female. An adult female wearing a mask
       put the baby’s face into her vagina, digitally penetrated the baby’s vagina, and then
       hit the child. The adult female held the baby down as the baby screamed, rubbed
       ice over the infant, and placed an ice cube in the baby’s anus. The adult female then
       bound the baby’s hands and feet to two rods with duct tape, placed duct tape over
       the baby’s mouth, and hung the baby upside down. The adult female then placed
       clothes pins on the baby’s nipples and labia of the baby’s vagina, placed an ice cube
       in the baby’s vagina; and then hit the baby in the vagina. The adult female then
       dripped candle wax into the infant’s vagina. The next scene showed the adult
       female holding the infant over a toilet and urinating on the baby’s face while the
       baby screamed. The final scene showed the adult female pouring a pitcher of water
       over the baby’s face as the baby wailed.

Doc. 21 at 4.    Louk admitted to investigators that he searched out and downloaded child

pornography while his wife was away from home. Louk also informed investigators that he

believed he had started downloading nearly five years before he was arrested.

       At the time of his sentencing, Louk faced an advisory guideline range of 151 to 188 months.

In large part due to Louk’s health issues, the Court varied down and sentenced him to 97 months.

Louk now seeks release after serving less than 24 months of his sentence.

       The nature and circumstances of Louk’s offense strongly weigh against his request to be

placed in home confinement. As Louk himself admitted, he committed the instant offense

                                                5
      Case: 1:19-cr-00111-JRA Doc #: 41 Filed: 01/06/21 6 of 6. PageID #: 327




conduct over the course of five years while living with his wife. In his motion, Louk seeks

permission to be confined in the very home where he downloaded child pornography. Louk

contends: “Mr. Louk will not pose any danger to society while on home confinement. His wife

will ensure he has no access to a computer or smart phone and eliminate any internet service to the

home.” Doc. 36 at 10. However, Louk’s offense conduct demonstrates that he was able to

download child pornography for years while living with his wife without her knowledge.

       There is nothing before this Court to suggest that Louk would not return to his prior

criminal conduct. He has not provided any information on programs, treatment, or counseling

that he has completed in an effort to rehabilitate himself. As such, beyond his health concerns,

Louk has not provided any factual basis to support his release.

       Finally, the Court finds that both specific and general deterrence will not be satisfied if

Louk were to serve less than two years in prison for a crime that carries a mandatory minimum of

5 years and that resulted in an initial advisory guideline range of 151 to 188 months.

       Based upon a review of the totality of the factors listed in § 3553(a), the Court hereby

DENIES Louk’s motion for compassionate release.

       IT IS SO ORDERED.



January 6, 2021                                       /s/John R. Adams
Date                                                 JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
